Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting and analyzing date without significantly more. See Berkheimer (Fed. Cir. 2018)
	Claim 1 recites “[a]n abnormality detection device that is configured to detect the presence or absence of an abnormality in a target device, the abnormality detection device comprising: a processor; and a storage unit connected to the processor, wherein the processor is configured to execute an error vector acquisition process of acquiring an error vector representing a difference between a measurement value vector having multiple measurement values measured at a determination time as elements and an average value vector having an average value of the measurement values accumulated in the storage unit as an element, a component acquisition process of acquiring a plurality of components into which the error vector is decomposed with respect to a direction of a singular vector, a comparing process of comparing a value obtained by squaring each of the components into which the error vector is decomposed with respect to the direction of the singular vector with corresponding variance in the direction of the singular vector individually with respect to the direction of the singular vector, and a determination process of determining the presence or absence of an abnormality on the basis of a plurality of compared results in the comparing process.”
	This judicial exception is not integrated into a practical application because the idea can be performed in the human mind and/or with pen and paper. The abstract idea is not tied to a specific Claims 11 and 13 recite similarly and are rejected for similar reasons.
	Claim 2 recites, in part, “wherein, in the comparing process, the processor is configured to output the compared result indicating whether a difference between a value obtained by squaring each of the component into which the error vector is decomposed with respect to the direction of the singular vector and corresponding variance in the direction of the singular vector is equal to or greater than a predetermined threshold, and in the determination process, the processor is configured to determine an abnormality in a case where the number of compared results indicating that the difference is equal to or greater than the threshold is equal to or greater a predetermined upper-limit number.”
	This judicial exception is not integrated into a practical application because the idea can be performed in the human mind and/or with pen and paper. The abstract idea is not tied to a specific computer nor problem specific to a computer. Accordingly, it is just generic analysis implemented on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a processor and a storage unit.
	Claim 3 recites, in part, “wherein the processor is further configured to execute a frequency distribution calculation process of obtaining a percentile value corresponding to each of the components acquired at the determination time on the basis of a frequency distribution obtained from components into which the error vector is decomposed with respect to the direction of the singular vector and which 
	This judicial exception is not integrated into a practical application because the idea can be performed in the human mind and/or with pen and paper. The abstract idea is not tied to a specific computer nor problem specific to a computer. Accordingly, it is just generic analysis implemented on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a processor and a storage unit.
	Claim 4 recites, in part, “wherein the processor is further configured to execute a frequency distribution calculation process of obtaining a frequency of occurrence corresponding to each of the components acquired at the determination time on the basis of a frequency distribution obtained from components into which the error vector is decomposed with respect to the direction of the singular vector and which are accumulated in the storage unit, and a normalization process of obtaining a probability density in which the component acquired at the determination time is observed on the basis of the frequency of occurrence and a probability distribution obtained by normalizing the frequency distribution, and in the comparing process, the processor is configured to correct the variance on the basis of the probability density.”
	This judicial exception is not integrated into a practical application because the idea can be performed in the human mind and/or with pen and paper. The abstract idea is not tied to a specific computer nor problem specific to a computer. Accordingly, it is just generic analysis implemented on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a processor and a storage unit.
	Claim 5 recites, in part, “wherein the measurement value vector includes a first measurement value vector having the measurement values measured at the determination time as elements and a second measurement value vector having measurement values measured before the determination time as elements.”
	This judicial exception is not integrated into a practical application because the idea can be performed in the human mind and/or with pen and paper. The abstract idea is not tied to a specific computer nor problem specific to a computer. Accordingly, it is just generic analysis implemented on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a processor and a storage unit.
	Claim 6 recites, in part, “wherein the second measurement value vector has fewer kinds of measurement values than the first measurement value vector as elements.”
	This judicial exception is not integrated into a practical application because the idea can be performed in the human mind and/or with pen and paper. The abstract idea is not tied to a specific computer nor problem specific to a computer. Accordingly, it is just generic analysis implemented on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a processor and a storage unit.
	Claim 7 recites, in part, “wherein the target device is configured of a plurality of devices of the same type, and in the error vector acquisition process, the processor is configured to acquire, as the error vector, a vector representing a difference between a measurement value vector with respect to the target device having measurement values measured in each of a plurality of the target devices as elements and an average value vector with respect to the target device accumulated in the storage unit.”

	Claim 8 recites “An abnormality detection device that is configured to detect the presence or absence of an abnormality in a target device, the abnormality detection device comprising: a processor; and a storage unit connected to the processor, wherein the processor is configured to execute an error vector acquisition process of acquiring an error vector representing a difference between a measurement value vector having multiple measurement values measured at a determination time as elements and an average value vector having an average value of the measurement values accumulated in the storage unit as an element, a component acquisition process of acquiring a component vector having components into which the error vector is decomposed with respect to a direction of a singular vector as elements, a Mahalanobis distance calculation process of calculating a Mahalanobis distance on the basis of the component vector, variance in the direction of the singular vector, and a correction coefficient with respect to the direction of the singular vector, and a determination process of determining the presence or absence of an abnormality on the basis of the Mahalanobis distance.”
	This judicial exception is not integrated into a practical application because the idea can be performed in the human mind and/or with pen and paper. The abstract idea is not tied to a specific computer nor problem specific to a computer. Accordingly, it is just generic analysis implemented on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to Claims 12 and 14 recite similarly and are rejected for similar reasons.
	Claim 9 recites, in part, “wherein the processor is further configured to execute a frequency distribution calculation process of obtaining a percentile value corresponding to each of the components acquired at the determination time on the basis of a frequency distribution obtained from components into which the error vector is decomposed with respect to the direction of the singular vector and which are accumulated in the storage unit, and in the Mahalanobis distance calculation process, the processor is configured to correct the correction coefficient on the basis of the percentile value.”
	This judicial exception is not integrated into a practical application because the idea can be performed in the human mind and/or with pen and paper. The abstract idea is not tied to a specific computer nor problem specific to a computer. Accordingly, it is just generic analysis implemented on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a processor and a storage unit.
	Claim 10 recites, in part, “wherein the processor is further configured to execute a frequency distribution calculation process of obtaining a frequency of occurrence corresponding to each of the components acquired at the determination time on the basis of a frequency distribution obtained from components into which the error vector is decomposed with respect to the direction of the singular vector and which are accumulated in the storage unit, and a normalization process of obtaining a probability density in which the component acquired at the determination time is observed on the basis of the frequency of occurrence and a probability distribution obtained by normalizing the frequency distribution, and in the Mahalanobis distance calculation process, the processor is configured to correct the correction coefficient on the basis of the probability density.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/               Primary Examiner, Art Unit 2113